Per Curiam.

The defendant failed to demand judgment for the return of the chattels in accordance with sections 1119 and 1124 of the Civil Practice Act. Under these circumstances the court could do no more than direct judgment dismissing the complaint with statutory costs to the defendant. (Levy v. Hohweisner, 101 App. Div. 82.)
The judgment and order should be modified accordingly, and as so modified affirmed, without costs.
Present—Martin, P. J., Untermyer, Dore, Cohn and Callahan, JJ.
Judgment and order unanimously modified in accordance with opinion, and as so modified affirmed, without costs. Settle order on notice.